Nichols, J.
The plaintiff in error sought to except to a judgment entered on November 7, 1953, denying his motion for new trial. Counsel for the defendant in error acknowledged, on December 5, 1953, notice of intention to present the bill of exceptions, and, on December 7, 1953, *12the court certified that the bill of exceptions was true. There was no recital in the bill of exceptions that it was tendered within the time provided by law.
Decided April 7, 1954.
Charles W. Smith, for plaintiff in error.
Erwin, Nix, Birchmore & Epting, Howell C. Erwin, Jack S. Davidson, contra.
Held: Since neither the record nor the bill of exceptions affirmatively shows that the bill of exceptions was “tendered to the judge who presided in the cause within 20 days from the date of the decision complained of,” as required by Rule 6 of the Rules of Practice and Procedure for Appeal or Review (Ga. L. 1946, p. 734; Code, Ann. Supp., § 6-902), this court is without jurisdiction to pass upon the writ of error. Crawford v. Goodwin, 128 Ga. 134 (57 S. E. 240); Blair v. Blair, 209 Ga. 347 (72 S. E. 2d 288); Coble v. Crowe, 89 Ga. App. 45 (78 S. E. 2d 543); State Highway Department v. Crow, 84 Ga. App. 631 (66 S. E. 2d 770).

Writ of error dismissed.


Felton, C. J., and Quillian, J., concur.